Citation Nr: 1827966	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right upper extremity sensory loss associated with multiple sclerosis.

2.  Entitlement to an evaluation in excess of 10 percent for left upper extremity sensory loss associated with multiple sclerosis.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity ataxia and incoordination in the associated with multiple sclerosis.

4.  Entitlement to an evaluation in excess of 10 percent for right lower extremity ataxia and incoordination in the associated with multiple sclerosis.

5.  Entitlement to an evaluation in excess of 10 percent for voiding dysfunction, with urinary frequency, associated with multiple sclerosis.

6.  Entitlement to a compensable evaluation for optic neuritis of the left eye, with optic atrophy, associated with multiple sclerosis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1956 to November 1960.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In January 2012, the RO issued a rating decision that assigned separate compensable evaluations for ataxia and incoordination of the lower extremities associated with multiple sclerosis from October 21, 2010 and erroneously continued a separate single 30 percent evaluation for multiple sclerosis, which is precluded by the Schedule for Rating Disabilities and VA procedures.  

In November 2016, the RO issued another rating decision that corrected this administrative error.  In particular, the RO discontinued the 30 percent disability rating for the Veteran's service-connected multiple sclerosis, effective March 10, 2014.  The RO then granted separate ratings for each system or body part affected by the multiple sclerosis, effective from March 10, 2014.  This included 10 percent for right upper extremity sensory loss; 10 percent for left upper extremity sensory loss; 10 percent for voiding dysfunction, with urinary frequency; 10 percent for impairment of sphincter control, without leakage; 0 percent for optic neuritis of the left eye, with optic atrophy; and 0 percent for erectile dysfunction.  The RO continued the previously assigned 10 percent ratings for left lower extremity ataxia and incoordination and right lower extremity ataxia and incoordination.  

Lastly, the RO granted special monthly compensation based on the loss of use of a creative organ, effective from March 10, 2014.

In his substantive appeal, VA Form 9 received by VA in January 2017, the Veteran indicated that he was not pursuing increased ratings for his service-connected impairment of sphincter control, without leakage, or his service-connected erectile dysfunction.  He reaffirmed this decision during his January 2018 Board hearing.  As such, the Board finds that the Veteran did not perfect an appeal regarding these issues and that they are not currently before the Board for appellate consideration.

Additionally, when the Veteran filed his substantive appeal to the Board, he raised contentions to the effect that earlier effective dates were warranted for his service-connected disabilities - including his (1) voiding dysfunction, with urinary frequency; (2) left upper extremity sensory loss; (3) right upper extremity sensory loss; (4) optic neuritis of the left eye, with optic atrophy; and (5) erectile dysfunction.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2017).  They are referred to the RO for appropriate action.

Moreover, the Board notes that the Veteran was afforded a Board hearing in January 2018.  A transcript of that hearing has been associated with the Veteran's electronic claims file.  

During that hearing, the Veteran raised the following issues: (1) entitlement to service connection for generalized fatigue, to include as secondary to service-connected multiple sclerosis; and (2) entitlement to service connection for memory loss, to include as secondary to service-connected multiple sclerosis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

Finally, the Board observes that the issue of entitlement to a TDIU due to service-connected disabilities was previously raised by the record but never adjudicated by the RO.  A claim for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Therefore, entitlement to TDIU is listed as an issue on appeal and is addressed in the Remand section below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The Veteran's left upper extremity sensory loss was manifested, at its worst, by mild incomplete paralysis of the median nerve.

2.  The Veteran's right upper extremity sensory loss was manifested, at its worst, by mild incomplete paralysis of the median nerve.

3.  The Veteran's left lower extremity ataxia and incoordination was manifested, at its worst, by moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's right lower extremity ataxia and incoordination was manifested, at its worst, by moderate incomplete paralysis of the sciatic nerve.

5.  The Veteran's voiding dysfunction was manifested by urinary frequency where he would awaken to void three to four times per night.

6.  The Veteran's optic neuritis of the left eye was manifested, at its worst, by corrected near vision of 20/40 and corrected far vision of 20/40.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right upper extremity sensory loss associated with multiple sclerosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

2.  The criteria for a rating in excess of 10 percent for left upper extremity sensory loss associated with multiple sclerosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

3.  The criteria for a 20 percent rating, but no higher, for left lower extremity ataxia and incoordination associated with multiple sclerosis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a 20 percent rating, but not higher, for right lower extremity ataxia and incoordination associated with multiple sclerosis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a 20 percent rating, but no higher, for voiding dysfunction associated with multiple sclerosis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7542 (2017).

6.  The criteria for a compensable rating for optic neuritis of the left eye associated with multiple sclerosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6026-6066.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for several disabilities associated with his service-connected multiple sclerosis.  He filed his present increased rating claims in October 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

In evaluating multiple sclerosis, separate evaluations will be assigned for each affected system or body part.  If the combined evaluation for all disabilities due to multiple sclerosis is 20 percent or less, a minimum single 30 percent evaluation will be assigned.  The Veteran was previously assigned a minimum single 30 percent evaluation for multiple sclerosis from October 30, 1990.  Under VA regulations (38 C.F.R. § 3.951), a disability which has been continuously rated at or above any evaluation of disability for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  This evaluation, in effect from October 30, 1990 to March 10, 2014, is therefore protected.

Beginning March 10, 2014, service connection is in effect for right upper extremity sensory loss, rated as 10 percent disabling; left upper extremity sensory loss, rated as 10 percent disabling; left lower extremity ataxia and incoordination, rated as 10 percent disabling; right lower extremity ataxia and incoordination, rated as 10 percent disabling; voiding dysfunction, with urinary frequency, rated as 10 percent disabling; and optic neuritis of the left eye, with optic atrophy, rated a 0 percent disabling.  The issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The evidence of record includes private treatment records from 2011 and 2014, as well as Disability Benefits Questionnaires submitted by the Veteran in March 2014 and April 2016.  The evidence of record also includes statements from the Veteran and testimony from his March 2016 hearing before a Decision Review Officer and his January 2018 hearing before the Board.

A.  Right and Left Upper Extremity Sensory Loss

The Veteran's right and left upper extremity sensory loss disabilities, both currently evaluated as 10 percent disabling, are rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the median nerve.

Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of both major and minor upper extremities.  See 38 C.F.R. § 4.124a.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve of the major upper extremity and a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve of the minor upper extremity.  Id.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve of the major upper extremity and a 40 percent rating is warranted for severe incomplete paralysis of the median nerve of the minor upper extremity.  Id.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major upper extremity and a 60 percent rating is warranted for complete paralysis of the median nerve of the minor upper extremity.  Id.  The Veteran is right-hand dominant.  Thus, for purposes of rating his claims, the Veteran's right upper extremity is his major extremity and his left upper extremity is minor extremity.  38 C.F.R. § 4.69 (2017).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather than applying a mechanical formula, VA must evaluate all the evidence in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2017).

Private treatment records from 2011 show that the Veteran's strength in his upper extremities was 4+/5.  DTRs were somewhat hypo reflexive at 1+ in the upper extremities.  He demonstrated finger to nose dysmetria.  Sensation and vibratory sense was intact.

On VA examination in January 2011, the VA examiner noted that the Veteran was able to button shirts.  He was able to shave and groom himself.  He was able to shower on his own, but he would drop things at times, such as pens and utensils.  The Veteran also reported having occasional numbness and tingling in the fingertips which the examiner indicated was a condition that was present and complained of on December 10, 1999.  The Veteran did not reporting having any pain or functional loss, and the examiner noted that the Veteran's condition appeared to be slightly worsened than 10 years ago.  The examiner observed the following:  Grip strength and shoulder shrug are 5/5 and equal bilaterally.  Extremities are normal ethnic coloring. Normal skin temperature to touch.  Pulses 2+.  No visualized muscle atrophy, weakness, paralysis, or contractures. 

Private treatment records from 2014 show that the Veteran had minimal finger to nose dysmetria and that he had bilateral Babinski's.  It was also noted that he had decreased vibratory sensation in his hands. 

In March 2014, the Veteran provided a Multiple Sclerosis Disability Benefits Questionnaire (DBQ), completed by D.J., DO.  Dr. D.J. noted mild muscle weakness in his left and right upper extremities attributable to multiple sclerosis.  

In March 2016, the Veteran testified at an RO hearing.  He testified about having numbness and tingling in his fingers and hands.

In April 2016, the Veteran provided a Multiple Sclerosis DBQ, completed by D.J., DO.  Dr. D.J. noted that the Veteran's multiple sclerosis resulted in mild muscle weakness in the left and right upper extremities but did not result in muscle atrophy. 

That same month, the Veteran also provided a Peripheral Nerves Conditions DBQ.  Physician Assistant K.D. diagnosed the Veteran has having idiopathic peripheral neuropathy since 2012, multiple sclerosis since 1966, and a gait disorder since 1966.  K.D. indicated that the Veteran's peripheral nerve conditions affecting his left and right upper extremities manifested as mild paresthesias and/or dysesthesias and mild numbness.  Muscle strength was noted to be a 4/5 (active movement against some resistance) for the upper extremities.  No muscle atrophy was noted.  No weakness was noted.  Reflex exam revealed deep tendon reflexes to be 3+ (hyperactive without clonus) in all categories tested.  K.D. did not indicate which lower extremity nerves were affected by the Veteran's peripheral neuropathy or the associate level of severity.   

In January 2018, the Veteran testified at a hearing before the Board.  The Veteran explained that he had numbness and tingling in his fingers.  He indicated that the numbness and tingling did not extend up into his arms.  He described the tingling as "a real slight tingling" primarily in his fingers.  He denied having any problems using his hands because of the numbness and tingling but noted that he finds himself dropping a lot of things.  When asked whether the numbness and tingling had worsened in severity since he filed his increased rating claim in 2010, the Veteran stated, "It's been stable.   I wouldn't say it increased any.  But it's just been, been that way, and been frequently."  The Veteran indicated that he had some problems with dexterity in his fingers when picking things up.  He denied having any trouble writing or using a computer, mouse, or keyboard.  He reiterated that his main difficulties involved his fingers.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support disability ratings in excess of 10 percent for the Veteran's left and right upper extremity sensory loss disabilities.  To be awarded an increased rating of 30 percent for his major extremity, the Veteran's incomplete paralysis of the median nerve affecting his right arm must be moderate in nature.  Likewise to be awarded an increased rating of 20 percent for his minor extremity, the Veteran's incomplete paralysis of the median nerve affecting his left arm must be "moderate" in nature.  

The Board finds that, during the appeal period, the Veteran's left and right upper extremity symptomatology, described as numbness and tingling in his hands and fingers, was never indicated to be more than "mild" in nature.  

On VA examination in January 2011, it was noted that the Veteran would sometimes drop things.  However, his March 2014 Multiple Sclerosis DBQ noted mild muscle weakness in his left and right upper extremities attributable to multiple sclerosis.  His April 2016 Multiple Sclerosis DBQ noted that the Veteran's multiple sclerosis resulted in mild muscle weakness in the left and right upper extremities but did not result in muscle atrophy.  His April 2016 Peripheral Nerves Conditions DBQ indicated that the Veteran's peripheral nerve conditions affecting his left and right upper extremities manifested as mild paresthesias and/or dysesthesias and mild numbness.  In fact, when asked during his January 2018 Board hearing whether the numbness and tingling had worsened in severity since he filed his increased rating claim in 2010, the Veteran stated, "It's been stable.   I wouldn't say it increased any.  But it's just been, been that way, and been frequently."  

Accordingly, the Board finds that the previously assigned 10 percent disability ratings for the Veteran's left and right upper extremity sensory loss disabilities are appropriate because the Veteran's symptomatology has never been described as more than "mild" in terms of severity.  Likewise, the Board finds that a rating in excess of 10 percent for both extremities is not warranted at any time during the appeal period.  Therefore, the Veteran's increased rating claims regarding his upper extremities must be denied.

B.  Right and Left Lower Extremity Ataxia and Incoordination

The Veteran's right and left upper extremity sensory loss disabilities, both currently evaluated as 10 percent disabling, are rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8018-8520, for paralysis of the sciatic nerve.  Diagnostic Code 8018 is used to evaluate multiple sclerosis.  If the combined evaluation for all disabilities due to multiple sclerosis is 20 percent or less, a minimum single 30 percent evaluation will be assigned. 

Under Diagnostic Code 8520, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.
Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather than applying a mechanical formula, VA must evaluate all the evidence in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2017).

Private treatment records from 2011 show that the Veteran was experiencing some disequilibrium and gait ataxia problems.  His gait was independent but mildly spastic ataxic.  He was placed on medication to help his balance.  Strength in his lower extremities was 4+/5.  DTRs revealed trace ankle jerks.  He had no Babinski signs.  He was able to walk a tandem gait with minimal difficulty.  He demonstrated heel to shin dysmetria.  Sensation and vibratory sense was intact.  During a follow-up treatment session, the Veteran was noted to still have trouble walking a tandem gait, but it was noted that his walking actually had improved.  It was noted that he remained a bit hyper reflexive.

On VA examination in January 2011, the VA examiner noted that the Veteran had decreased coordination, he was unable to walk heel to toe or tandem gait.  He was able to perform his ADLs.  The Veteran also reported having occasional numbness and tingling in the toes, which the examiner indicated was a condition that was present and complained of on December 10, 1999.  The Veteran did not reporting having any pain or functional loss, and the examiner noted that the Veteran's condition appeared to be slightly worsened than 10 years ago.  The examiner observed the following:  He has no assistive devices. On ambulation, he has no limp or antalgic gait.  He does have diminished propulsion.  He does not use any assistive devices. No noticeable abnormal shoe wear.  The veteran is unable to perform tandem gait on demand secondary to balance issues.  He is unable to coordinate putting one foot in front of the other.  His cranial nerves II -XII are grossly intact.  His reflexes are within normal limits.  His lower extremity muscle strength is 5/5 and equal bilaterally.  Extremities are normal ethnic coloring. Normal skin temperature to touch.  Pulses 2+.  No visualized muscle atrophy, weakness, paralysis, or contractures. 

Private treatment records from 2014 show that the Veteran had unsteady gait and used a cane to assist with ambulation.  It was also noted that he had decreased vibratory sensation in his feet. It was noted that his unsteadiness resulted in some recent falls.  Follow-up treatment revealed that the Veteran continued to experience lower extremity ataxia, he walked with a narrow-based gait; and he tended to stumble slightly.

In March 2014, the Veteran provided a Multiple Sclerosis DBQ, completed by D.J., DO.  Dr. D.J. noted that the Veteran experienced frequent falling and abnormal gait.  He noted that the Veteran regularly needs a cane to ambulate.  Dr. D.J. also noted mild muscle weakness in the Veteran's left and right lower extremities attributable to multiple sclerosis.  

In March 2016, the Veteran testified at an RO hearing.  He testified about having numbness and tingling in his legs and feet, from the calves down.  He stated that he uses a cane to help ambulate.

In April 2016, the Veteran provided a Multiple Sclerosis DBQ, completed by D.J., DO.  Dr. D.J. noted that the Veteran's multiple sclerosis resulted in increased stumbling and gait instability.  Dr. D.J. indicated that the Veteran had mild muscle weakness in the left and right lower extremities and regularly used a cane to ambulate due to his abnormal gait. 

That same month, the Veteran also provided a Peripheral Nerves Conditions DBQ.  Physician Assistant K.D. diagnosed the Veteran has having idiopathic peripheral neuropathy since 2012, multiple sclerosis since 1966, and a gait disorder since 1966.  K.D. indicated that the Veteran's peripheral nerve conditions affecting his left lower extremity manifested as moderate and severe constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  She also indicated that the Veteran's peripheral nerve conditions affecting his right lower extremity manifested as moderate paresthesias and/or dysesthesias and moderate numbness.  Muscle strength was noted to be a 4/5 (active movement against some resistance) for the lower extremities.  No muscle atrophy was noted.  Reflex exam revealed deep tendon reflexes to be 3+ (hyperactive without clonus) in all categories tested.  Sensory examination revealed decreased vibratory sensation in the lower extremities.  Gait was found to be abnormal.  No weakness was noted.   No special tests were performed for the median nerve, and K.D. did not indicate which lower extremity nerves were affected by the Veteran's peripheral neuropathy or the associate level of severity.   K.D. noted that the Veteran had a history of relapsing - remitting multiple sclerosis and peripheral neuropathy which resulted in loss of sensation in his feet (causing ataxia) and caused the Veteran to use a cane to assist with ambulation.

In January 2018, the Veteran testified at a hearing before the Board.  He indicated that he experiences numbness in his feet and toes which affect his walking and his gait.  He said that he has to be careful when walking, especially on uneven surfaces and when going up and down stairs.  He indicated that he uses a cane for additional support when ambulating.  He described the numbness in his legs and feet as a "real slight tingling."  He denied having any actual pain in his legs or feet.  He said he experiences muscle cramping - not so much in his legs as in his calves, feet, and toes.  He said he experiences this once a week or a couple of time per month.  He described it as "not real frequent."  Nevertheless, he said that when it does happen, it can be painful and it requires him to get up, walk around, and rub it.  When asked whether the condition has worsened since he filed his increased rating claim in 2010, the Veteran said, "Maybe just a little bit worse.  Not, not significantly."  He denied taking any medication for his leg conditions.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence supports 20 percent ratings for the Veteran's left and right lower extremity ataxia and incoordination disabilities.  To be awarded an increased rating of 20 percent for either extremity, the Veteran's incomplete paralysis of the sciatic nerve affecting his left and right lower extremities must be "moderate" in nature.  The Board finds that the Veteran's left and right lower extremity symptomatology, described as an abnormal gait and tingling in his feet/toes, did in fact worsen.  

On VA examination in January 2011, the VA examiner noted that the Veteran had decreased coordination, he was unable to walk heel to toe or tandem gait.  The examiner noted that the Veteran did not use any devices to assist with ambulation.  Private treatment records from 2014 show that the Veteran had unsteady gait and used a cane to assist with ambulation.  The March 2014 Multiple Sclerosis DBQ indicated that the Veteran regularly needs a cane to ambulate.  It was also noted that there was mild muscle weakness in the Veteran's left and right lower extremities attributable to multiple sclerosis.  The April 2016 Multiple Sclerosis DBQ noted that the Veteran's multiple sclerosis resulted in increased stumbling and gait instability.  It was also noted that the Veteran had mild muscle weakness in the left and right lower extremities and regularly used a cane to ambulate due to his abnormal gait.  

Importantly, the April 2016 Peripheral Nerves Conditions DBQ indicated that the peripheral nerve condition affecting the Veteran's left lower extremity manifested as moderate and severe constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness, and that the peripheral nerve condition affecting his right lower extremity manifested as moderate paresthesias and/or dysesthesias and moderate numbness.  Muscle strength was noted to be a 4/5 (active movement against some resistance) for the lower extremities.  

During his January 2018 Board hearing, the Veteran denied having any actual pain in his legs or feet.  He said he experiences muscle cramping - not so much in his legs as in his calves, feet, and toes.  He said he experiences this once a week or a couple of time per month.  He described it as "not real frequent."  Nevertheless, he said that when it does happen, it can be painful and it requires him to get up, walk around, and rub it.  When asked whether the condition has worsened since he filed his increased rating claim in 2010, the Veteran said, "Maybe just a little bit worse.  Not, not significantly."  

Despite this statement, the Board finds that the totality of the evidence demonstrates that the Veteran's left and right lower extremity disabilities have worsened to the extent that he now requires a cane to help maintain balance and to ambulate.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disabilities are now better categorized as "moderate" rather than "mild" in terms of severity. 

Accordingly, the Board finds that 20 percent disability ratings for the Veteran's left and right lower extremity ataxia and incoordination disabilities are warranted.  Ratings in excess of 20 percent are warranted for "moderately severe" incomplete paralysis affecting the sciatic nerves.  However, after a thorough review of the evidence, the Board unequivocally finds that the severity of the incomplete paralysis affecting the Veteran's left and right lower extremities has not reached the "moderately severe" level at any time during the appeal period.  Even considering the April 2016 DBQ notation that the Veteran's left lower extremity manifested as moderate and severe constant pain, the Board finds that this finding by the examining physician is not consistent with the Veteran's own indication that he did not experience any actual pain in his legs or feet.  Generally, the evidence of record demonstrates that the severity of the Veteran's left and right lower extremity disabilities was more consistent with the "moderate" categorization throughout the appeal period.  

C.  Voiding Dysfunction

The Veteran's voiding dysfunction disability, currently rated as 10 percent disabling, is evaluated as a neurogenic bladder under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7542.  In turn, Diagnostic Code 7542 provides that the disability should be rated as a voiding dysfunction under the criteria of 38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructed voiding.  Of note, these provisions are expressed using the disjunctive, indicating that a veteran is to be rated under only one of the three categories of urine leakage, urinary frequency, or obstructed voiding.  Therefore, the Board will separately address urine leakage, urinary frequency, and obstructed voiding, and will rate the disability under whichever category results in the highest rating. The assignment of separate ratings for urine leakage, urinary frequency, or obstructed voiding would be pyramiding and is not permissible under 38 C.F.R. § 4.14.

For urine leakage, a 20 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for impairment that requires the wearing of absorbent materials which must be changed two to four times per day.  A maximum 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent rating is assigned for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id. 

For obstructed voiding, a 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec.); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilation every 2 to 3 months.  A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

In March 2014, the Veteran provided a Multiple Sclerosis DBQ, completed by D.J., DO.  Dr. D.J. noted that the Veteran experienced ongoing incontinence.  He noted that the Veteran does have a voiding dysfunction, does not require/use absorbent material, has a daytime voiding interval between 2 and 3 hours and a nighttime awakening to void 2 times.  He indicated that the Veteran's voiding dysfunction caused obstructed voiding in the form of hesitancy, slow or weak stream, and decreased force of stream.  He noted that voiding did not require use of an appliance and that the Veteran did not have any history of recurrent symptomatic urinary tract infections.

In April 2016, the Veteran provided a Multiple Sclerosis DBQ, completed by D.J., DO.  Dr. D.J. noted that the Veteran's multiple sclerosis resulted in voiding dysfunction causing urine leakage and that the Veteran does not require or does not use absorbent materials.  He also noted that the multiple sclerosis caused urinary frequency in which the Veteran experienced daytime voiding interval between two and three hours and nighttime awakening to void two times.  Dr. D.J. indicated that the Veteran's voiding dysfunction resulted in obstructed voiding, to include hesitancy, slow or weak stream, and decreased force of stream.  He noted that the Veteran did not require the use of an appliance to void and did not have any history of recurrent symptomatic urinary tract infections. 

In March 2016, the Veteran submitted a schedule of his voiding between Saturday March 26, 2016 and Thursday March 31, 2016.  The Veteran also noted that he only had one issue with leakage around the beginning of the month (and twice in the past six months).  

In March 2016, the Veteran testified at an RO hearing.  He testified that he often urinates twice or more at night and every three hours during the daytime.  He also indicated that he places a towel between his legs at night to prevent leakage.

In January 2018, the Veteran testified at a hearing before the Board.  The Veteran stated that he urinates a couple of times in the morning, a couple of times in the afternoon, and that he is up constantly at night and has to urinate two or three times every night.  He said that he feels the urgency to urinate "a lot of times" during the daytime but also especially in the evening.  He indicated that he experienced leakage a couple of times during the day.  He also indicated that he has experienced leakage a couple of times at night.  He stated that he did not use any absorbent pads or protective underwear and that he places a towel between his legs to absorb any leakage.  He stated that the urgency and leakage has increased within the past year and that he'll be standing around doing things, and all of the sudden, he begins to urinate.

Based on such findings and affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating is warranted for urinary frequency.  Such rating contemplates awakening to void three to four times per night, as demonstrated by the March 2016 voiding schedule provided by the Veteran, as well as his January 2018 Board hearing testimony.  

A higher 40 percent rating is not warranted for urinary frequency as it is not shown that the Veteran has a daytime voiding interval of less than one hour, or that he awakens to void five or more times per night.  Similarly, a higher 40 percent rating is not warranted for urinary leakage that requires the wearing of absorbent materials which must be changed two to four times per day.  At his January 2018 Board hearing, the Veteran testified that he places a towel between his legs when he sleeps at night but does not wear absorbent materials.  Lastly, a higher 30 percent rating is not warranted as there is no indication that the Veteran's urinary retention requires intermittent or continuous catheterization.

D.  Optic Neuritis of the Left Eye

The Veteran's left eye optic neuritis disability has received a 0 percent (noncompensable) evaluation under the criteria of 38 C.F.R. § 4.79, Diagnostic Codes 6026-6066.  

Diagnostic Code 6026 (titled Optic neuropathy) instructs the rater to "[e]valuate based on visual impairment."  The evaluation of visual impairment is based on impairment of visual acuity, visual field, and muscle function.  See 38 C.F.R. § 4.75(a) (2017).  Impairment of visual acuity is evaluated from 0 percent to 100 percent based on degree of impairment, as noted in Diagnostic Codes 6061-6066. Impairment of field of vision is rated under Diagnostic Code 6080 and based on the amount field of vision is impaired.  Muscle function is rated under Diagnostic Code 6090 and considers diplopia.  Based on the evidence of record and the symptomatology manifested throughout the appeal period, the Veteran's optic neuritis of the left eye is most appropriately evaluated based on impairment of visual acuity.  More specifically, he has not experienced anatomical loss in one or of both eyes; no more than light perception in one or both eyes; or vision in one eye correctable to 5/200.  As such, Diagnostic Codes 6061, 6062, 6063, 6064, and 6065 are not applicable to evaluating the Veteran's left eye disability.  However, the Veteran has experienced visual acuity in one eye correctable to 10/200 or better.  Therefore, he will continue to be evaluated under Diagnostic Code 6066.

In this regard, a 0 percent (noncompensable) evaluation is warranted when there is 20/40 vision in one eye and 20/40 vision in the other eye.  

A 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  Id.  

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).  

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50.  Id.  

A 50 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70.  Id.  

A 60 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200.  Id.  

A 70 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200.  Id.  

An 80 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200.  Id.  

A 90 percent disability rating is warranted only (1) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 10/200.  Id.  

Private treatment records from 2011 show that the Veteran's vision pathway was normal but that his right optic nerve was not normal. Eyes were examined and he had no evidence of Marcus Gunn pupil but continued to have optic pallor.

Private treatment records from 2014 show that the Veteran had some blurred vision in his left eye.  The Veteran reported that he thought he had a cataract.
In March 2014 and April 2016, the Veteran provided Multiple Sclerosis Disability Benefits Questionnaires, completed by D.J., DO.  In both reports, Dr. D.J. noted that the Veteran's multiple sclerosis caused visual disturbances and resulted in the blurring of his vision in his left eye.

In July 2016, the Veteran was afforded a VA eye examination.  During the examination, the VA examiner diagnosed the Veteran as having left eye optic neuritis related to multiple sclerosis, left eye optic atrophy secondary to optic neuritis, and early cataracts in both eyes.  On physical examination, visual acuity was as follows: 20/100 uncorrected distance for both left and right eyes; 20/200 uncorrected near for the right eye; 20/100 uncorrected near for the left eye; and 20/40 or better corrected distance and corrected near for both eyes.  The examiner found that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The pupil diameter for both eyes was 2.0 mm.  Pupils were round and reactive to light.  The examiner found no afferent pupillary defect present; no anatomical loss, no light perception only, no extremely poor vision, and no blindness of either eye.  The examiner found no evidence of a corneal irregularity resulting in severe irregular astigmatism.  The Veteran did not have diplopia.  Tonometry revealed both right and left eye pressure to be 16.  External eye examination revealed all categories tested were normal bilaterally except lenses were 1+ NSC bilaterally.  Internal eye examination was normal in all categories tested except there was very mild pallor of the left eye optic disc.  The examiner found no evidence of a visual field defect.  The examiner noted that the Veteran's preoperative cataracts and left eye optic atrophy did not result in any decrease in visual acuity or other visual impairment.  The examiner indicated that the Veteran did not have any incapacitating episodes attributable to any eye conditions in the past 12 months. The examiner opined the following:

There is history of multiple sclerosis episodes with left optic neuritis both 1966 while on active duty.  Currently no visual impairment due to this.  It is my medical opinion that the optic atrophy O.S is secondary to optic neuritis noted later.  It is my medical opinion that the bilateral cataracts are not related to the multiple sclerosis.  It is my medical opinion that the optic neuritis is associated with the multiple sclerosis (and therefore also the optic atrophy).

The examiner further opined that the Veteran's eye conditions did not impact his ability to work. 

In January 2018, the Veteran testified at a hearing before the Board.  The Veteran described his left eye vision problem as being blurry all of the time when he blinks.  He said he blinks a lot.  He indicated that the blur was similar to a fogginess.  He denied experiencing any increased tearing or double vision.  He said it feels wet inside but doesn't tear.  He denied that his vision problem affects his ability to read (other than the blinking being distracting) or his ability to use a computer.

Based on a review of the evidence, the Board finds that the previously assigned 0 percent (noncompensable) disability rating is appropriate.  Based on the Veteran's statement and testimony, his left eye optic neuritis is primarily manifested by blurriness.  During his July 2016 VA eye examination, his left eye showed corrected near vision of 20/40 and corrected far vision of 20/40.  Under Diagnostic Cod 6066, this warrants a 0 percent rating.  Higher evaluations are based on more severe levels of visual impairment.  However, these severe levels of visual impairment were not seen on the July 2016 VA eye examination or in any of the additional medical records submitted throughout the appeal period.  As such, the Board concludes that the criteria for a compensable disability rating for the Veteran's optic neuritis of the left eye have not been met and to this extent the Veteran's claim is denied. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6026-6066 (2017).

E.  Other Considerations

The Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Finally, the Board finds that staged ratings are not warranted because the Veteran's disability did not materially change during the appeal period.  Also, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017); Schafrath v. Derwinski, 1 Vet App. 589 (1991).

ORDER

An evaluation in excess of 10 percent for right upper extremity sensory loss associated with multiple sclerosis is denied.

An evaluation in excess of 10 percent for left upper extremity sensory loss associated with multiple sclerosis is denied.

An evaluation of 20 percent, but no higher, for left lower extremity ataxia and incoordination in the associated with multiple sclerosis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation of 20 percent, but not higher, for right lower extremity ataxia and incoordination in the associated with multiple sclerosis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An 20 percent evaluation, but no higher, for voiding dysfunction, with urinary frequency, associated with multiple sclerosis is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable evaluation for optic neuritis of the left eye, with optic atrophy, associated with multiple sclerosis is denied.


REMAND

A claim for entitlement to TDIU due to service-connected disabilities is part of the existing increased rating claims when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for other disabilities, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disabilities. 

In an April 2016 Peripheral Nerves Conditions Disability Benefits Questionnaire, the Physician's Assistant who evaluated the Veteran indicated that the Veteran was unable to work due to symptoms related to his multiple sclerosis and neuropathy (including vision loss, fatigue, cognitive dysfunction, paresthesias, bowel/bladder dysfunction, and ataxia).

In January 2018, the Veteran testified at a hearing before the Board.  Specifically, he asserted that his service-connected disabilities associated with his service-connected multiple sclerosis prevented him from securing or following any substantially gainful occupation.

Under these circumstances, the Board finds that the Veteran has raised the issue of entitlement to TDIU benefits.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU benefits, the issue must be remanded to the RO for adjudication.  Rice, 22 Vet. App. at 453.  While the appeal is in remand status, and after the issues referred above have been properly adjudicated, the Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for his service-connected disabilities giving rise to his claimed unemployability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response the RO must obtain updated treatment records from the appropriate VA Medical Center (VAMC) where the Veteran receives treatment for his service-connected disabilities.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  The RO must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU benefits.  This notice letter must also include a request for the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  The Veteran must be afforded an examination to address the functional effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner in conjunction with the examination.

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the medical evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must address the functional impact of the Veteran's service-connected disabilities, either alone or acting in concert with each other, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects, the examiner must not consider the Veteran's nonservice-connected disabilities or age.

4.  Undertake any other development determined to be warranted, including addressing the new issues cited above.

5.  Finally, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


